Citation Nr: 0108917	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  96-12 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an extra-schedular evaluation for 
osteomyelitis of the spine, current evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1981 to 
October 1984.  His claim initially came before the Board of 
Veterans' Appeals (Board) on appeal from a September 1995 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, which granted 
service connection for osteomyelitis of the spine and 
assigned a 10 percent evaluation.  A June 1997 Board decision 
granted an increased evaluation to 20 percent on a schedular 
basis, and remanded the issue of whether an evaluation in 
excess of 20 percent is warranted on an extra-schedular basis 
under 38 C.F.R. § 3.321(b)(1).  The Board remanded the case 
again in June 1998, instructing the RO to notify the veteran 
of the elements necessary for an extra-schedular evaluation.  
The case is once again before the Board.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained, and no further development 
is necessary to comply with the Veterans Claims Assistance 
Act of 2000.

2.  The veteran's osteomyelitis of the spine has not caused 
marked interference with employment or necessitated frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an extra-schedular evaluation in excess of 
20 percent for osteomyelitis of the spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.321(b)(1) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist Under the Veterans Claims Assistance Act

Before discussing the merits of this case, the Board notes 
that there has been a significant change in the law during 
the pendency of this appeal with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103). The Board notes that, pursuant 
to its last remand, the veteran has been fully informed of 
the evidence needed to establish an increased evaluation for 
his osteomyelitis of the spine on an extra-schedular basis 
under 38 C.F.R. § 3.313(b)(1).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran in the present case has been afforded 
several VA examinations to evaluate the nature and severity 
of his osteomyelitis of the spine.  He has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of this claim.  The RO 
requested all relevant treatment records identified by the 
veteran, and the veteran was informed in various letters of 
what records the RO was requesting and requested his 
assistance in obtaining the evidence.  Finally, the veteran 
was afforded the opportunity to testify before a hearing 
officer at the RO concerning the nature of his osteomyelitis 
of the spine.  

Under these circumstances, the Board finds that VA has done 
everything reasonably possible to assist the veteran, and 
that there is more than sufficient evidence of record to 
properly decide his claim.  Therefore, a remand would serve 
no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  VA has satisfied its duties 
to notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

II.  Factual Background

The veteran was admitted to a VA medical center from May to 
June 1995 for treatment of osteomyelitis of the spine, which 
included a six week course of intravenous Unsay therapy.  
Upon examination, there were unusual bowel organisms present, 
namely clostridium ramosum and bifidobacterium.  A 
computerized tomography (CT) scan and colonoscopy were 
conducted to determine the cause of these unusual organisms, 
but findings were negative.  Radiograph examination showed 
sclerotic changes in the L3 and L4 vertebra, suggesting 
healing and repair.  A physical examination performed in June 
1995 determined that he had a white blood count of 9500, and 
a slightly elevated sedimentation rate of 47.  The examiner 
indicated that the veteran's back was not tender.  The 
diagnoses included (1) osteomyelitis of the lumbar at the 
third and fourth vertebra, and (2) chronic low back pain.

At a VA orthopedic examination performed in July 1995, the 
veteran reported complaints of low back pain that had been 
increasing gradually over the last twelve years.  He recalled 
no known injury, but reported a history of urinary tract 
infection which had been treated with antibiotics.  
Objectively, the veteran did not appear to be in any distress 
and did not wear a back brace.  He walked well and had a 
normal heel and toe gait.  No postural abnormalities and no 
fixed deformities were present.  Musculature of the back was 
satisfactory with good tone.  There was no spasm present, but 
tenderness was observed over the spinous process near the L3 
and L4 area.  Range of motion testing revealed 70 degrees of 
forward flexion, 15 degrees of backward extension, 25 degrees 
of right and left lateral flexion, and 20 degrees of right 
and left lateral rotation.  Pain was observed with flexion 
and extension.  Neurological examination revealed no findings 
in the lower limbs, as straight leg raising was 80 degrees 
bilaterally and Lasegue testing was negative.  X-ray 
examination showed disc degeneration between L3 and L4.  
There was also suspicion of an area in that region with vague 
sclerosis surrounding a lesion involving both the affected 
vertebrae.  The examiner concluded with a diagnosis of 
healing osteomyelitis of the spine.

At a hearing held at the RO in January 1996, the veteran 
stated that his symptoms pertaining to his osteomyelitis 
involved a constant dull aching pain that would become acute 
with any kind of physical activity, such as lifting, walking 
and climbing stairs.  He said these symptoms prevented him 
from working, and that he had not worked since April 1995.  
He indicated that he received treatment for this disability 
approximately every other month. 

In a November 1995 letter, the Chief of Infectious Diseases 
at a VA medical center stated that he had been treating the 
veteran since his six week hospital admission in May 1995.  
The physician reported that the veteran had sharp back pain, 
especially with coughing, sneezing and light lifting, and 
that he was unable to lift objects over 20 pounds or do any 
kind of manual labor.  No diagnoses was provided.

The veteran received outpatient treatment by VA on several 
occasions in 1995 for possible recurrent osteomyelitis of the 
spine.  Records from this treatment document the veteran's 
complaints of pain over the mid and lower back area.  He also 
reported occasional pain shooting down the left leg, but 
denied tingling or numbness.  Examination of the spine 
revealed some tenderness over the left paravertebral area at 
L3 and L4, but there was no evidence of any swelling or 
neurological deficits.  A bone scan performed in September 
1995 suggested possible recurrent osteomyelitis of the spine.  
The diagnoses were resolving osteomyelitis, spinal 
osteomyelitis at L3 and L4, and low back pain.  None of these 
reports included any signs of involucrum or sequestrum of the 
spine.

A bone scan performed in September 1995 showed a moderate 
increase in tracer activity on the superior portion at the L2 
level and between the L3 and L4 vertebrae, with relative 
photon deficiency at the L2 or L3 level.  The radiologist 
indicated the scintigraphic findings were suspicious of a 
recurrence of osteomyelitis involving the mid-lumbar spine. 

The veteran was readmitted to the VA medical center in 
October 1995 for a three week history of sharp pain on the 
left side of his back.  There was no history of any fever, 
chills, nausea or vomiting, and examination of the back was 
normal.  No muscle wasting was present, as power was 5/5 in 
both lower limbs.  Reflexes were 2+ and symmetrical.  
Cremasteric reflexes were also preserved, and sphincter tone 
was good.  A magnetic resonance imaging (MRI) showed a normal 
signal intensity and announcement entered at the mid point of 
the L3 and L4 disks involving the concomitant vertebral 
bodies.  The examiner opined that this abnormal announcement 
suggested diskitis with associated osteomyelitis; however, no 
associated paraspinal mass lesions or epidural extent were 
visible.  A CT biopsy was attempted, but the tissue was 
inadequate for analysis.  The principle diagnosis was chronic 
vertebral osteomyelitis of L3 and L4.

X-rays performed at the Harper Hospital in October 1995 
revealed an abnormal signal intensity and enhancement 
centered around the mid portion of the L3-L4 disc involving 
the concomitant vertebral bodies.  This abnormal enhancement 
suggested a discitis with associated osteomyelitis.  There 
was no associated paraspinous mass lesion or epidural extent 
or component.  

Pursuant to the Board's June 1997 remand, the veteran 
submitted additional evidence in support of his claim for an 
evaluation in excess of 20 percent for osteomyelitis of the 
spine on an extra-schedular basis.  A June 1999 VA radiology 
report determined there was no definite scintigraphic 
evidence of a recurrence or activation of osteomyelitis.  It 
did reveal probable degenerative changes of the right 
sacroiliac joint, and noted that right-sided sacroiliitis 
could not be ruled out. 

In an October 1999 letter, the veteran informed the RO that 
he had recently been denied employment as a welder/fitter due 
to his low back disability.  He explained that he told the 
company he would be willing to sign a waiver of liability 
should injury occur, but they were not willing to assume the 
risk.  He also indicated that his application for employment 
had been rejected at other companies because of his back 
disability.  

In a VA Form 21-8940 (Application for Increased Compensation 
Based on Unemployability), dated in November 1999, the 
veteran listed the names of five companies where he had 
worked between 1993 and 1999.  He noted that he worked at one 
company for 30 days, another company for 20 days, and three 
companies for only one day.  He explained that he voluntarily 
left two of those jobs due to severe back pain.  He also 
listed the names of three companies where he had tried to 
obtain employment in 1999 but was unsuccessful.  

The veteran was afforded an additional VA orthopedic 
examination in January 2000 to evaluate the nature and 
severity of his osteomyelitis of the spine.  At that time, 
the veteran reported that his low back pain increased with 
activities, and that he was unable to bend, lift anything or 
move fast.  He rated his pain as 4 on a pain scale from 1 to 
10.  He took Darvocet for pain.  Objectively, the veteran did 
not appear to be in any distress.  His posture was good while 
standing, without evidence of scoliosis or kyphosis.  
Physical examination of the lumbosacral spine showed no 
tenderness, atrophy or spasm.  The pelvis was symmetrical.  
Range of motion testing showed flexion of 60 degrees, 
extension of 25 degrees, right and left lateral flexion of 20 
degrees, and rotation of 20 degrees.  Pain was reported with 
flexion and extension.  Both lower limbs showed no 
neurological deficits.  Straight leg raising was 65 degrees 
with complaints of back pain, but Lasegue testing was 
negative.  X-rays showed healed residuals of inflammatory 
process in the disc space between L3-4 with some changes in 
the disc.  Secondary changes were also observed with 
narrowing of the disc space.  Based on these findings, the 
examiner concluded with diagnoses of (1) history of 
osteomyelitis of the lumbar spine, healed; and (2) evidence 
of degenerative changes in the disc space between L3 and L4 
resulting in limitation of motion of the spine but no 
neurological deficiency in the limbs. 

VA outpatient treatment report show that the veteran was seen 
for low back pain on several occasions in 1999.  When seen in 
May 1999, he said he was doing well and able to perform his 
job as a welder until six weeks prior when he began 
experiencing severe low back pain with radiation to the leg.  
He said he had to stop working on April 23rd.  Objectively, 
the back showed no point tenderness, but tenderness was 
present over the right paravertebral area at L5-S1 on 
hyperextension and left lateral movements.  The clinician's 
assessment was backache, and osteomyelitis was to be ruled 
out.  A May 1999 X-ray report noted that the disc space 
between L3 and L4 was moderately narrowed, that the adjoining 
end plates of the two vertebrae were sclerosed, and that L4 
appeared uneven.  The radiologist indicated that recurrence 
of the spondylitis (osteomyelitis of the spine) had to be 
considered.  A June 1999 entry noted that a triple-phase bone 
scan showed no evidence of recurrence of osteomyelitis.  In 
August 1999, the veteran reported pain over the lower back 
and sacral area, but denied radiation.  Objectively, there 
was no point tenderness over the vertebral area.





III.  Analysis

As noted above, this appeal resulted from a prior Board 
decision of June 1997 in which an increased evaluation was 
granted to 20 percent for the veteran's osteomyelitis of the 
spine on a schedular basis under 38 C.F.R. § 4.71a, 
Diagnostic Code 5000.  The Board, however, remanded the issue 
of whether the veteran's osteomyelitis of the spine warrants 
an evaluation in excess of 20 percent on an extra-schedular 
basis under the provisions of 38 C.F.R. § 3.321(b)(1).  This 
is the only issue before the Board at this time. 

The applicable law states that, in exceptional cases where 
schedular evaluations are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  

Applying the above criteria to the facts of his case, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent for the veteran's 
osteomyelitis of the spine on an extra-schedular basis.  
Turning to the first criteria, the Board finds that the 
veteran's osteomyelitis of the spine has not resulted in 
marked interference (beyond that interference contemplated in 
the currently assigned 20 percent evaluation) as to render 
impractical the application of the regular schedular 
standards.  The Board has considered the evidence which 
indicates that the veteran may no longer be able to perform 
his job as a welder.  He has alleged throughout this appeal 
that he was forced to leave several welding jobs because of 
back pain, and has been denied jobs after informing potential 
employers about his disability.  Indeed, there is clinical 
evidence which supports the veteran's contentions.  In 
particular, the Chief of Infectious Diseases at a VA medical 
center indicated that the veteran's back pain precluding him 
from lifting objects over 20 pounds or performing any kind of 
manual labor.  The Board, therefore, finds that the veteran's 
osteomyelitis of the spine prevents the veteran from 
performing manual labor.  

While the Board recognizes that this disability has 
interfered with the veteran's employment, marked 
interference, as contemplated in 38 C.F.R. § 3.321(b)(1), has 
not been shown as to warrant an extra-schedular evaluation.  
The Board points out that evaluations on a schedular basis 
use percentage ratings which represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  See 38 U.S.C.A. § 
1155 (West 1991 & Supp. 2000); 38 C.F.R. § 4.1 (2000).  Thus, 
interference with employment is assumed when a compensable 
evaluation is assigned.  In this case, the Board previously 
found that the Schedule for Rating Disabilities indicates 
that the veteran's osteomyelitis interferes with the 
veteran's employment by approximately 20 percent. 

With this in mind, the Board indeed recognizes that the 
veteran's back disability interferes with his ability to work 
at his former job as a welder, or in any other field 
involving manual labor.  Nevertheless, the veteran has not 
presented evidence showing that his back disability markedly 
interferes with his ability to perform jobs that do not 
require manual labor.  Clinical findings do not show that his 
osteomyelitis would markedly interfere with his ability to 
perform more sedentary jobs.  In this regard, the evidence 
outlined above shows that the veteran is able to ambulate 
normally without the use of assistive devices.  Range of 
motion testing showed only slight limitation of motion and 
some pain on flexion and extension.  Moreover, no 
neurological findings have been reported which would markedly 
interfere with the veteran's ability to work at sedentary 
job.  Accordingly, the Board must conclude that the veteran's 
osteomyelitis of the spine has not resulted in marked 
interference beyond that contemplated in the currently 
assigned 20 percent evaluation. 

Turning to the second criteria, the Board also finds that 
there is no evidence that the veteran's osteomyelitis of the 
spine has necessitated frequent periods of hospitalization as 
to render impractical the application of the regular 
schedular standards.  The only hospitalization mentioned in 
the record is when the veteran was admitted to a VA hospital 
from May 15, 1995 to June 28, 1995.  The Board notes, 
however, that a March 1996 rating decision granted an 
temporary total evaluation based on this hospitalization for 
the period from June 21, 1995 to July 1, 1995.  As such, the 
veteran has been compensated for that period, and no other 
hospitalization reports are of record since this claim first 
began. 

Under these circumstances, in the absence of factors 
suggestive of an unusual disability picture, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran's service-connected osteomyelitis of the 
spine presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, so as 
to render impractical the application of the regular 
schedular standards.  Accordingly, an extra-schedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1); see 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An extra-schedular evaluation for the veteran's osteomyelitis 
of the spine is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

